[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ARTICULATION OF JUDGMENT
1. Upon the transfer of the premises to the defendant, the plaintiff is excused from making any further mortgage payments and the defendant shall save the plaintiff harmless from any further payments
2. The defendant shall be able to further mortgage the premises during the two year period after transfer.
3. Payment of one-half the equity, if any, shall be due to the plaintiff only if the property is sold. If the property is not sold there will be no division of the equity. CT Page 6651
HARRY N. JACKAWAY JUDGE TRIAL REFEREE